Citation Nr: 1446791	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher disability rating for diabetes mellitus with diabetic nephropathy, currently evaluated as 20 percent disabling.

2.  Entitlement to a separate, compensable rating for erectile dysfunction.

3.  Entitlement to a separate, compensable rating for diabetic nephropathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additional evidence was received following the last supplemental statement of the case that was issued in September 2012.  The Veteran waived initial RO review in October 2014.  38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has required the use of insulin, oral hypoglycemic agents, and a restricted diet; regulation of activities has not been shown.

2.  The Veteran's erectile dysfunction is manifested by loss of erectile power without any deformity of the penis.

3.  From August 1, 2010, the Veteran's diabetic nephropathy is manifested by recurring albumin with red blood cells, and hypertension that is at least 10 percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 44.119, Diagnostic Code 7913 (2014).

2.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).

3.  From August 1, 2010, the criteria for a separate rating of 30 percent, but no higher, for diabetic nephropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of September 2006 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in December 2006, November 2011, and in February 2013; the record does not reflect that these examinations are inadequate for rating purposes.  Each examiner reviewed the claims file, conducted the appropriate studies, noted the Veteran's assertions, and provided clinical findings.  As such, these examination reports and opinions are sufficient upon to decide the appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, VA's duty to assist has also been met.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected diabetes with nephropathy is rated 20 percent disabling under Diagnostic Code 7913.  

Additionally, in an April 2012 rating decision the Veteran was awarded service connection for the associated diabetic condition of peripheral neuropathy of each upper and lower extremity, coronary artery disease, and hypertension.  The Veteran has not challenged the compensable disability evaluations assigned for these complications, and as such, they are not part of this appeal.

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A note that follows the criteria states the following:  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

VA treatment records from 2006 to the present show the Veteran's diabetic therapy has consisted of a restricted diet and the use of insulin and oral hypoglycemic agents; however, the evidence does not show regulation of activities.

On VA examination in December 2006, the Veteran was noted to use oral medication and insulin for his diabetes.  Insulin was used more than once a day.  The examiner indicated that the Veteran followed a restricted/special diet, but he was not restricted in his ability to perform strenuous exercises due to his diabetes.  The Veteran's visits to his diabetic provider were monthly.  He had not had episodes of hypoglycemia or ketoacidosis that had required hospitalization.  

At VA examinations in November 2011 and in February 2013, VA examiners indicated the Veteran's diabetes mellitus was managed by a restricted diet, use of insulin more than once a day, and oral hypoglycemic agents.  Both examiners specifically indicated that the Veteran did not require regulation of activities as part of the medical treatment of his diabetes.  It was also noted that the Veteran visited his diabetic care provider for episodes of hypoglycemic reactions or ketoacidosis less than twice per month.  

At the November 2011 examination, the examiner opined that the Veteran's diabetes (and his diabetic complications of coronary artery disease, diabetic peripheral neuropathy, and hypertension) impacted his ability to work.  The examiner indicated that the Veteran was able to obtain and maintain gainful employment that was semi-sedentary with the following restrictions: several breaks during the day to avoid excess muscle fatigability, no prolonged walking, no repetitive claiming of stairs, and no running.  At the February 2013 examination, the other examiner opined that the Veteran's diabetes and his diabetic complications did not impact his ability to work.

The criteria for a rating in excess of 20 percent for diabetes mellitus necessitate a requirement of "regulation of activities."  This is so for a 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).  Additionally, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913. 

The evidence does not show that the Veteran's diabetes mellitus requires regulation of activities or "avoidance of strenuous occupational and recreational activities."  All three VA examiners expressly found that there is no restriction on the Veteran's activity as a result of his diabetes mellitus.  While the October 2011 examiner opined that the Veteran's diabetes and his diabetic complications would only allow semi-sedentary employment with restrictions, it is clear from the report that the examiner was not describing a need to avoid strenuous occupational activities due to the diabetes alone, but rather due to a combined effect of the diabetes as well as the other diabetic complications of ischemic heart disease, hypertension, and peripheral neuropathy.  

Without sufficient evidence that the Veteran's diabetes mellitus alone requires regulation of activities as defined in the rating criteria, a 40 percent (or higher) rating is not assignable even though the two other requirements have been met given the conjunctive nature of the rating criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; Camacho, 21 Vet. App. at 366.  Consequently, a rating in excess of 20 percent for diabetes mellitus is not warranted during any point in this appeal.  See Hart, 21 Vet. App. at 505.  

Service connection is also in effect for nephropathy and erectile dysfunction as diabetic complications, and the ratings for these two disorders are combined with the rating for diabetes mellitus.  See, Diagnostic Code 7913, Note 1.  The Board has therefore considered whether separate, compensable ratings are warranted for these disorders.

Erectile Dysfunction

The Veteran's erectile dysfunction is rated as noncompensable as a complication of his service-connected diabetes.  

Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  A 20 percent rating is warranted for deformity of the penis with loss of erectile power.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity are not demonstrated, a zero percent rating will be assigned.

VA treatment records throughout the appeal show findings of erectile dysfunction, but there is no complaint or finding of a penile deformity.  

The December 2006 VA examination report shows the Veteran's erectile dysfunction was treated with medication.  The Veteran was not using his medication due to ineffectiveness and nitrate use.  A physical examination was not conducted.  

The October 2011 and February 2013 VA examination reports show erectile dysfunction manifested with an inability to achieve or maintain an erection.  Neither testicle had been removed.  The Veteran declined a physical examination of his genitals, however, he reported that he had a normal anatomy with no penile, testicular or epididymis deformity or abnormalities.  Both examiners indicated that the erectile dysfunction had no impact on the Veteran's ability to work.

Although the Veteran has been diagnosed with loss of erectile power (erectile dysfunction), there is no evidence of a penile deformity.  Accordingly, he is not entitled to a separate compensable rating for erectile dysfunction.  The Board notes further that the Veteran is in receipt special monthly compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) for loss of use of a creative organ.

The preponderance of the evidence is against a separate, compensable rating for the diabetic-related erectile dysfunction; there is no doubt to be resolved.  As erectile dysfunction does not the criteria for a compensable evaluation, it remains part of the diabetic process.  38 C.F.R. §§ 4.115b, 4.119.  

Diabetic Nephropathy 

Diabetic Nephropathy is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  This Diagnostic Code contemplates renal involvement in diabetes mellitus and directs the rater to evaluate this disability as renal dysfunction.  See 38 C.F.R. § 4.115a.

Regarding renal dysfunction, a noncompensable evaluation is assigned for albumin and casts with a history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent evaluation is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation, the highest available schedular rating available, is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In a September 2009 rating decision, the RO awarded a 10 percent rating for hypertension, effective from July 14, 2009.  Thus, the Veteran has hypertension rated at least 10 percent disabling.

The November 2011 VA examination report indicates that the onset of the Veteran's diabetic nephropathy was in 2010 or 2011, although the diagnosis is listed as from August 2010.  The report shows that laboratory testing in November 2011 yielded blood urea nitrogen (BUN) of 25.6mg% and; creatinine of 1.55mg%.  A urinalysis study in December 2009 was negative for hyaline or granular casts.  Red blood cells were 0-2 and there was trace proteinuria (albumin).  The examiner indicated that the diabetic nephropathy did not require use of medication or regular dialysis.  The only symptom of the nephropathy was recurring proteinuria.  Symptoms of edema, anorexia generalized poor health, lethargy, weakness, limitation of exertion, weakness, limitation to sedentary activity, and markedly decreased function of other organ systems were not present.  There were no kidney stones, urinary tract infections, symptoms due to urolithiasis, tumors, or neoplasms.  The nephropathy had no impact on the Veteran's ability to work.  

The February 2013 VA examination report contains findings similar to the November 2011 report with the exception of the laboratory findings and urinalysis results.  The February 2013 VA examination report included laboratory findings from November 2012 that showed a BUN of 31.9 mg% and creatinine of 1.45 mg%.  The urinalysis at that time was negative for hyaline casts or granular casts.  Red blood cells were 0-2.  

Based on the evidence, the criteria for a separate 30 percent disability rating for diabetic nephropathy have been met.  The assignment of a 30 percent disability rating under Diagnostic Code 7541 is based, in part, on the evidence of recurring albumin with red blood cells.  This rating also takes into consideration the September 2009 rating decision, in which the RO awarded a 10 percent rating for hypertension.  The rating is effective August 1, 2010, the earliest date the evidence shows that the Veteran's diabetic nephropathy manifested.

A rating higher than 30 percent is not warranted as the evidence does not show constant albumin with some edema, or definite decrease in kidney function.  The November 2011 and February 2013 VA examination reports indicate that the albumin was recurring, not constant.  These reports also reflect that there was no limitation to sedentary activity from the kidney disorder or markedly decreased function of other organ systems.  There is no evidence that the Veteran experiences persistent edema and albuminuria with BUN between 40 and 80 mg%, creatinine between 4 to 8 mg%, or generalized poor health.  VA treatment records from 2006 to the present, and the VA examination reports, show creatinine levels were consistently less than 4 mg% and BUN was consistently less than 40mg%.  There is also no evidence that the Veteran's hypertension is manifested by diastolic blood pressure readings of 110 or more, or systolic blood pressure readings predominately 200 or more.  

In sum, the Board concludes that a separate 30 percent rating is warranted for the Veteran's diabetic nephropathy as a complication of service-connected diabetes mellitus effective August 1, 2010.  The preponderance of the evidence is against an earlier or higher separate rating.  This is so during the entire rating period on appeal.  See Hart, 21 Vet. App. at 505.

Other Considerations

The evidence shows that the Veteran's service-connected diabetes mellitus results in erectile dysfunction without penile deformity, as well as the need for insulin, oral hypoglycemic agents, and a restricted diet; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  His diabetic nephropathy manifests with recurring albumin with red blood cells, and hypertension that meets the criteria for the minimum compensable rating under Diagnostic Code 7101.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected diabetes mellitus with erectile dysfunction and diabetic nephropathy is adequate, both individually and in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Thus, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

A claim of entitlement to a total disability based on individual employability (TDIU) as a result of service-connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is already in receipt of a TDIU as a result of complications of diabetes mellitus, no further discussion is warranted. 


	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 20 percent for diabetes mellitus is denied.

A compensable evaluation for erectile dysfunction is denied.

Effective August 1, 2010, a 30 percent rating, and no higher, for diabetic nephropathy is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


